Court of Appeals
                           Sixth Appellate District of Texas

                                   JUDGMENT


Edwin Antonio Osorio-Lopez, Appellant                 Appeal from the 115th District Court of
                                                      Upshur County, Texas (Tr. Ct. No. 17914).
No. 06-18-00197-CR          v.                        Opinion delivered by Justice Stevens, Chief
                                                      Justice Morriss and Justice Burgess
The State of Texas, Appellee                          participating.


       As stated in the Court’s opinion of this date, we find reversible error in the judgment of
the court below. Therefore, we reverse the trial court’s competency determination. We abate
and remand to the trial court for a new retrospective competency hearing. The trial court is
instructed to appoint counsel to represent Osorio-Lopez at the hearing who will not be a potential
witness at that hearing.
       We note that the appellant, Edwin Antonio Osorio-Lopez, has adequately indicated his
inability to pay costs of appeal. Therefore, we waive payment of costs.
                                                      RENDERED APRIL 23, 2021
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk